                 IN THE UNITED STATES DISTRICT COURT
                                                                               /:/LED
                     FOR THE DISTRICT OF MONTANA                               lAN 1
                                                                                   · B2019
                          MISSOULA DIVISION                                Cle~. Us      .
                                                                             District OD1stnc1 C
                                                                                 • ~·   f Mont     ou,,
                                                                                 •v11ssou1a ana


 SHERRY SCHAFNITZ,                                  CV 18-143-M-DWM

             Plaintiff,

       vs.                                                 ORDER

SERGEY F. BEREZENKO; SERGEY
S. BEREZENKO; BRITE
LOGISTICS, INC., and JOHN DOES 1
through 10,

             Defendants.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. The preliminary pretrial conference
                                                                       /




set for February 21, 2019, and all associated deadlines are VAC

      DATED this   -d      ~ f January, 2019.




                                                     ollo , District Judge
                                                ates Dis ·ct Court
